NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 10-3251
                                    _____________

                                   BALJIT SINGH,
                                                    Petitioner

                                           v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                  Respondent
                           _____________

                  On Appeal from the Board of Immigration Appeals
                                   A088-231-521
                                  _____________

                     Submitted Under Third Circuit L.A.R. 34.1(a),
                                  January 9, 2012

           BEFORE: FUENTES, JORDAN, and NYGAARD, Circuit Judges

                          (Opinion Filed: February 22, 2012 )
                                   _____________

                              OPINION OF THE COURT
                                  _____________


FUENTES, Circuit Judge.

      Petitioner Baljit Singh appeals the Decision and Order of the Board of

Immigration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”) denial of his

application for asylum, withholding of removal, and relief under the Convention Against



                                           1
Torture (“CAT”). For the following reasons, we deny the petition and affirm the decision

of the BIA.1

                                              I.

       Because we write only for the parties, we discuss only those facts to the extent

necessary for the resolution of the issues raised on appeal.

       Singh entered the United States on October 3, 2006 from the Hoshipur Province in

India. In February 2007, the Department of Homeland Security issued a Notice to

Appear, charging that he was an alien present in the United States without being admitted

or paroled, in violation of 8 U.S.C. § 1182(a)(6)(A)(i). Singh conceded the charge of

removability, but applied for asylum, withholding of removal, and relief under CAT. The

Immigration Judge held a hearing on Singh’s application.

       At the hearing, Singh testified that he fled India and was afraid to return because

he refused to join his village’s ruling party . Specifically, he said that the Congress Party,

the ruling party at the time, harassed, arrested, and beat him because he refused to join

them. On one occasion, he was injured and his mother treated him. On another occasion

he sought medical treatment at a local hospital.

       Singh also testified that his brother was similarly harassed. He also testified that

he fears returning to India because the Congress Party is still in power and that he has

been informed that the authorities are still looking for him.




1
 The BIA had jurisdiction over Singh’s appeal pursuant to 8 C.F.R. § 1003.1(b)(3). We
have appellate jurisdiction pursuant to 8 U.S.C. § 1252(a).
                                              2
       The IJ issued an oral decision denying his application. Specifically, the IJ found

that Singh was not credible, had not presented sufficient corroborating testimony, and had

not established future fear of persecution under CAT. As to Singh’s credibility, the

Immigration Judge highlighted three inconsistencies in his testimony. First, he noted that

Singh was inconsistent with the name of the hospital where he was treated. He testified

that the name of the hospital was Pala Tanda, but the medical record shows it was Bhela

Maternity and General Hospital. Also, Singh was inconsistent about the amount of time

he spent in the hospital. He testified he slept in the hospital for two nights, yet the record

he submitted showed he was there only one night. Finally, the IJ found there to be

inconsistencies in the manner in which Singh crossed the border. In his asylum

application, Singh stated that he arrived in the United States by ship. Before the IJ, he

testified he arrived in the United States by car.

       As to corroboration, the IJ determined that Singh could have, but failed to, provide

corroboration for his testimony regarding the first aid rendered by his mother and the

harassment his brother suffered at the hands of Congress party members. He stated that

his mother treated his injuries and submitted an affidavit from his mother. The affidavit

made no mention of providing any treatment. Further, Singh named only his brother as

someone who was similarly harassed. However, Singh did not provide an affidavit from

him corroborating his experience. The IJ found that while Singh did not speak to his

brother, his parents did and he could have gotten an affidavit from his brother through

that channel. Finally, the IJ determined that Singh had failed to establish he had a well-

founded fear of future harm and thus relief under CAT was unwarranted.

                                              3
       Based on the above, the IJ denied the application. The BIA affirmed the IJ on all

grounds. This appeal followed.

                                             II.

       When the BIA issues an opinion, we review that decision. Fei Mei Cheng v. Att’y

Gen., 623 F.3d 175, 182 (3d Cir. 2010). We review the BIA’s conclusions of law de

novo, subject to the appropriate deference, and we review the BIA’s factual finding for

substantial evidence. Id. Under the “substantial evidence” standard, we reverse only if a

“reasonable adjudicator would be compelled to conclude to the contrary.” Id. (quoting

Toure v. Att'y Gen., 443 F.3d 310, 316 (3d Cir. 2006)).

       Adverse credibility findings are reviewed under the substantial evidence standard.

Lin-Zheng v. Att’y Gen., 557 F.3d 147, 155 (3d Cir. 2009) (en banc). Because Singh filed

his application after 2005, the REAL ID Act applies. See Chukwu v. Att'y Gen., 484 F.3d

185, 189 (3d Cir. 2007). Under the Act, an IJ’s adverse credibility determination may be

based on any inconsistencies in the record, without regard to whether they relate to the

heart of the applicant’s claim. 8 U.S.C. § 1158(b)(1)(B)(iii).

       Even if the testimony is credible, Singh may still be required to corroborate

aspects of his testimony in order to meet his burden of proof. Sandie v. Att’y Gen., 562

F.3d 246, 252 & n.2 (3d Cir. 2009). Our review of such a determination is subject to the

same substantial evidence standard as a credibility determination. Id. An applicant must

provide such evidence when “it is reasonable to expect corroborating evidence and there

is no satisfactory explanation for its absence,” such as when the testimony is “central to

an applicant’s claim and easily subject to verification.” Id. at 252. An IJ is obligated to

                                             4
undertake a three-part inquiry before concluding that, because of a lack of corroborating

evidence, an applicant has failed to carry his burden of proof: “(1) identify the testimony

for which it is reasonable to expect the applicant to produce corroboration; (2) examine

whether the applicant corroborated that testimony; and (3) analyze whether the applicant

has adequately explained any failure to provide corroboration.” Id. at 253.

                                                  A.

       To qualify for asylum, Singh must show that he is “unable or unwilling to return to

[India] ... because of persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social group or political opinion.” 8

U.S.C. § 1101(a)(42); see also 8 U.S.C. § 1158(b)(1)(A). An applicant’s failure to

demonstrate eligibility for asylum necessarily means that he failed to meet the higher

burden of proof for statutory withholding of removal. See Mudric v. Attorney General,

469 F.3d 94, 102 n.8 (3d Cir.2006).

       While not a particularly compelling adverse credibility finding, we cannot say that

the record compels a different conclusion. For example, in his asylum application, Singh

said he arrived in the United States by ship, A.R. 000298, but testified that he crossed the

border in a car, A.R. 000136-37. When the IJ confronted him about this inconsistency

and elicited further testimony, his story changed several times. He said he arrived by

ship, then changed his testimony to he arrived by taxi and then boarded and waited on a

ship. While this does not go to the heart of the Singh’s claim and strikes us as relatively

minor, this inconsistency combined with the other minor inconsistencies, does not

compel a conclusion that Singh is credible.

                                              5
       Even if the testimony was credible, the BIA’s determination that Singh failed to

present readily available corroborating testimony is also supported by substantial

evidence. In his testimony, Singh referenced that his brother was similarly mistreated for

his unwillingness to be politically active, yet he did not provide any documentation

corroborating his story. When the IJ probed further, Singh indicated he did not have

contact with his brother but his parents, whom Singh was in contact with, did. Thus, the

IJ’s determination that Singh failed to corroborate his testimony is supported by

substantial evidence.

                                                III.

       We have considered Singh’s remaining arguments and find them without merit.

We will deny the petition.




                                            6